     Case 2:19-cv-00313-KJM-DMC Document 42 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                                No. 2:19-CV-0313-KJM-DMC-P
12                        Plaintiff,
13           v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 41) for leave to file a

19   third amended complaint. Good cause appearing therefor, plaintiff’s motion is granted. Plaintiff

20   may file a third amended complaint within 30 days of the date of this order and is cautioned that,

21   if no third amended complaint is filed, review will proceed on the second amended complaint

22   (ECF No. 37).

23                   IT IS SO ORDERED.

24

25   Dated: June 3, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         1
